sy

Case 5:20-cv-01175-F Document1 Filed 11/20/20 Page 1 of 4

UNITED STATES DISTRICT COURT :

WESTERN DISTRICT OF OKLAHOMA NOV 20 2020

 

EMERGENCY PRELIMINARY INJUNCTIVE RELIEF CARMELITA REEDER SHINN, CLERK

U.S. DIST. COW, STERN DIST. OKLA.
DAVID E. CALLAHAN #196904 BY. ,DEPUTY

PLAINTIFF,
OKLA. DEPT OF CORR.,
ETAL., DEFENDANTS.

 

CASE NO. / NOT YET GIVEN,

NOTE, THIS LAWSUIT IS PRESENTLY IN THE PROCESS OF BEING FILED IN THE U.S.
WESTERN DISTRICT, WESTERN DISTRICT OF OKLAHOMA.
HISTORY

IN APPROXIMATELY, FEB. 2014, I, INMATE CALLAHAN, #196904, WAS MOVED FROM MY
HANDICAP CELL: 6:116, AT THE JAMES CRABTREE CORR. CENTER, (JHCC) TO AN OPEN-DORM,
NONHANDICAP CELL, IN VIOLATION OF MY CONSTITUTIONAL RIGHTS, AND THE AMERICANS
WITH DISABILITY ACT.,. I, THEREFORE, FILED A CIVIL LAWSUIT, AT THE U.S. DEPT.,
OF JUSTICE, CIVIL RIGHTS DIVISION, IN WASHINGTON, DC.,. CASE NO. 15-OCR-1215,
TITLED CALLAHAN V. OKLA. DEPT. OF CORR.,.

IN APPROX. JULY 2016, I WON THIS CASE, AND WAS IMMEDIATELY MOVED, (JULY 2016)
FROM JCCC, TO THE JOSEPH HARP CORR. CENTER, (JHCC) AND PLACED ON THE MEDICAL UNIT,
J-D:160, WHICH IS A 4-MAN HANDICAP CELL!!! THE UNIT MANAGER/AND CASE MANAGER,

WAS MRS. AMANDA WEBB. NOTE, THAT THE U.S. FEDERAL GOVT., GAVE A GRANT TO JHCC.,
OF APPROX. 70, MILLION DOLLARS, TO BUILD J-UNIT.

THE FOLLOWING DESCRIBES THE ABOVE MENTIONED VIOLATIONS AGAINST MY CONSTITUTIONAL
RIGHTS: IN 2019, MRS. WEBB, WAS REMOVED FROM J-UNIT, TO C & D, UNITS, WHERE SHE
IS PRESENTLY ACTING UNIT MANAGER! HOWEVER, SHE ALONE, HAD DEVELOPED J-UNIT, AS THE
BEST FACILITY, I'VE SEEN WITHIN ODOC.

THEY, WARDEN BEAR, REPLACED MRS. WEBB, WITH MR. NEELEY, WHO IS NOW ACTING UNIT
MANAGER, OF J-UNIT. NOTE, THAT MR. NEELEY, IS NOT NEARLY AS QUALIFIED AS MRS. WEBB,
WHO HAS EXTENSIVE MEDICAL MANAGEMENT TRAINING,

PLEASE NOTE, THAT OU MEDICAL, PHYSICAL THERAPY DEPT., ORDERED ME TO DO SEVERAL
EXORCISES, (TO STRENTHENING MY LOWERBACK - FOLLOWING SURGERY) THROUGH PHYSICAL
THE PHYSICAL THERAPY DEPT., UNDER MS. LOUISE BASS!

THEREFORE, WHEN REMOVED FROM MY HANDICAP CELL, (JHCC) ON APPROX. 7/26/19, AND
PLACED IN THE JHCC., SEGREGATION CELL, (SHU) CELL NO. 4, AND LATER NO. 10, BOTH
ARE NONHANDICAP CELLS, I IMMEDIATELY FELL, (WHILE ATTEMPTING TO USE THE RESTROOM)
HITTING MY HEAD ON THE SINK, WALL AND CEMENT FLOOR, WHERE I LAW FOR SOME TIME.

I, THEN WAS DENIED SHOWERS FOR APPROX. 33, WEEKS, NO HANDICAP CELLS IN JHCC.,

SEGREGATION!!!

FOLLOWING, THE 33, WEEKS STAY IN SEG., I WAS THEN MOVED TO THE OPEN-DORM, INTO
THE OPEN-DORM, INTO A-217, CELL, WHICH FLOODED 8, TIMES DURING 8, STORMS!

 
Case 5:20-cv-01175-F Document1 Filed 11/20/20 Page 2 of 4

PLEASE NOTE, OUR BUNKS FLOODED HAVING APPROX. 1 TO 2, INCHES OF RAIN-WATER IN OUR
BUNKS EACH TIME IT RAINED. OUR PAPERWORK, TV'S, ETC., WERE SOAKED WITH WATER.
HOWEVER, WHEN AWAKENED BY THE RAIN IN OUR BUNKS, WE IMMEDIATELY GOT UP, AND MOVED
ALL OF QUR PROPERTY FROM THE CELL, TO THE TABLES NEARBY! WHILE ATTEMPTING TO DO
SO, I FELL OUT OF MY W/C, HITTING MY HEAD ON THE METAL LOCKER-BOX, AND STEEL BUNK!
NOTE, THAT THE RAIN POURED INTO THE CELL, FROM THE METAL ROOF, WHICH LEAKED TER-
RIBLE, EACH TIME IT RAINED! ALSO, THE AJOINING CELL, A-215, FLOODED, WHICH THEN
FLOODED SEVERAL AJOINING CELLS. THUS, I WAS FORCED TO LIVE IN AN UNSAFE ENVIRON-
MENT, IN SEGREGATION AND IN THE NONHANDICAP CELL, IN THE OPEN-DORM, WHILE ALL

OR MOST OF THE OTHER INMATES, WERE SUPPLIED A SAFE ENVIRONMENT!

AS DESCRIBED ABOVE, DENYING A SAFE ENVIRONMENT, VIOLATES THE AMERICANS WITH
DISABILITIES ACT, THE INSTITUTIONALIZED PERSONS ACT, AND FEDERAL AND STATE HEALTH
CODES IN OKLAHOMA. AS RESULT, MR. NEELEY'S, AND WARDEN BEAR'S, MISMANAGEMENT, OF
J-UNIT, MOVING INMATES INTO -- CELLS WITH ELDERLY MEN, WHO ARE ALREADY FRIGHTENED,
WHOM THEY DIDN'T KNOW, RESULTED IN ABUSE OF THESE ELDERLY INMATES, STEALING OF
CANTEEN, PHYSICAL ABUSE, ETC., WHICH PLACED TERRIBLE STRESS ON THESE ELDERLY MEN,
EVEN RESULTING IN THE EARLY DEATH OF AT LEAST TWO INMATES, WHICH I PERSONALLY

OBSERVED. .
PLEASE NOTE, THAT MR. NEELEY, DESPISES ALL INMATES! MR. NEELEY, ALSO HAD MUCH

TROUBLE WITH STAFF AND INMATES, WHILE WORKING IN MHU, THE MENTAL HEALTH UNIT, AT
JHCC., MR. NEELEY, ALSO HAD SO MUCH TROUBLE WHILE WORKING AT OCI, THAT OCI, MAN-
AGEMENT TOLD THE WARDEN, THAT HE HAD TO BE MOVED. WHY? NEELEY, STRIP-SEARCHED,
APPROX. 300, INMATES DAILY, AS THEY EXITED OCI, DAILY. THISCAWSED MANY DELAYS,
EVEN DENYING INMATES THEIR EVENING MEALS.

ALSO, ON TWO OCCASIONS, NURSE JAMES, WORKING WITH MR. NEELEY, ASSISTED IN THE
EARLY OF THE ABOVE MENTIONED DEATHS: INMATES WHITE AND FREEMAN. I, PERSONALLY
WITNESSED THEIR ACTIONS, WHICH RESULTED IN THEIR DEATHS. I TOOK INMATE WHITE,

TO NURSE JAMES, BECAUSE INMATE WHITE SUFFERED SEVERE STOMACH PAIN. JAMES, YELLED:
COME BACK LATER, I'M BUSY". INMATE WHITE, DIED THAT SAME NIGHT! ALSO, MR. FREEMAN,
CAME TO ME, AND TOLD ME, THAT NURSE JAMES, TOLD THE NURSES IN PILL WINDOW, THAT "
THEY SHOULD NOT GIVE MR. FREEMAN, HIS MED'S OR KOP's, BECAUSE HE'S NOT PICKING
THEM UP IN A TIMELY MANNER".“THEREFORE, HE DOESN'T NEED THEM". THUS, APPROX. 3,
DAYS LATER, MR. FREEMAN, WAS RUSHED TO THE HOSPITAL, WHERE HE DIED!

IMMEDIATELY, I NOTIFIED STAFF, AND HIS FAMILY, IN MONTANA, WHO FLEW TO OKLAHOMA,
MET WITH AN ATTORNEY, AND WAS ALLOWED TO SEE MR. FREEMAN, JUST BEFORE HE DIED!

I, THEREFORE, AM BEING RETALIATED AGAINST FOR EXORCISING MY CONSTITUTIONAL
RIGHTS! AS A LAST RESORT, THEY, NEELEY, HAD ME MOVED TO THE LAWTON CORR. FACILITY,
(LCF) IN LAWTON, OKLAHOMA, ON OCT. 17TH, 2019, AND ON THE WAY TO THIS FACILITY,
DOC GUARDS HAD AN ACCIDENT, DENIED ME MEDICAL TREATMENT AND FORCED ME TO TRAVEL

2.
Case 5:20-cv-01175-F Document1 Filed 11/20/20 Page 3 of 4

FOR APPROX. 3, HOURS, FROM LEXINGTON, OK., TO LAWTON, OKLAHOMA, WHILE SUFFERING
SEVERE PAIN AT THE NECK AND LOWERBACK LEVELS..I, WAS THROWN FORWARD, TWISITING

MY NECK AND LOWERBACK, REINJURING AND FURTHERING PREVIOUS INJURIES INCURRED AT
THIS SAME LAWTON CORR. FACILITY, SOME YEARS EARLIER. YES, I FILED AGAINST THE WAC-
KENHUT CORP., NOW GEO., CASE NO. CIN-03-551, BUT REFUSED TO SETTLE, AT THE SETTLE-
MENT CONFERENCE, AND PROCEEDED TO THE 10TH CIRCUIT, ETC., ETC.,. NOTE, THAT I

HAD LOWERBACK SURGERY, SEVERE SPINAL DEGENERATION, STONOSIS & SCOLEOSIS...

I, THEREFORE, AM REQUESTING OF THIS MOST HONORABLE COURT, THAT I IMMEDIATELY
RETURNED TO JHCC, TO MY HANDICAP CELL, CELL J-D-160, SO THAT I MAY CONTINUE MY
REHABILITATION, PHYSICAL THERAPY EXORCISES, (IT'S THE ONLY CELL LARGE ENOUGHT TO
DO MY EXORCISES) AS RECOMMENDED MY MRS. BASS, WHICH WERE STRENTHING MY LOWERBACK,
AS NEVER BEFORE, DURING THE PAST 20, OR SO YEARS.

SINCE BEING FORCED FROM MY HANDICAP CELL, I HAVE NOT BEEN ABLE TO CONTINUE MY
EXORCISES, I HAVE ONLY APPROX. 3, SQUARE FEET IN MY PRESENT CELL, WHICH HAS NO

WINDOW.
FINALLY, MR. NEELEY, SOUGHT TO FORCE ME TO SIGN, A TRANSFER PACKET, WHICH MR.

MCDOOGLE, THE MED., ADM., AT JHCC., REFUSED TO REVIEW OR SIGN OFF ON, (I GAVE MR.
MCDOOGLE, A COPY OF A LETTER FROM THE DEPARTMENT OF JUSTICE, WITH THE CASE NO. ON
THE LETTER, ALSO HAD THE ATTORNEY'S NAME AT THE BOTTOM) CASE NO. 15-OCR-1215. I

REFUSED TO SIGN THE TRANSFER PACKET! THEY COULD HAVE CALL THIS ATTORNEY AND CON-
FIRMED MY CASE AT THE DEPARTMENT OF JUSTICE, AND THUS MY VICTORY AND NEED FOR THE

HANDICAP CELL!
IN CLOSING, CASE LAW SUPPORTING MY REQUEST FOR A COURT ORDER, RETURNING ME TO

MY HANDICAP CELL, AT JOSEPH HARP CORR. CENTER, (JHCC) IS AS FOLLOWS: FARMER V.
BRENNAN, 511, U.S. 835, 838, (1994). NOTE, THAT I HAVE EXHAUSTED MANY GRIEVANCES,
REQUEST TO STAFF (RTS) AS IS REQUIRED, ADDRESSING THE REMOVAL FROM MY HANDICAP
CELL, THE NONHANDICAP CELLS IN JHCC SEG., AND JHCC OPEN-DORM CELL, AND THE FLOODED

OPEN-DORM CELL, WHICH HAD BEEN FLOODING FOR MORE THAN 3, YEARS.
FINALLY, IF NOT IMMEDIATELY TRANSFERED BACK TO JHCC., I FULLY INTEND TO ENTER

THE WESTERN DISTRICT OF OKLAHOMA, WITH A CIVIL LAW SUIT. SEE ALSO ESTELLE Vv. GAM-
BLE, 429, U.S. 97, 97 SCT. 285, (1976). MR. NEELEY, MR. BEAR, MR. MCDOOGLE, MRS.
STANLEY, MR. HONOKER, MRS. PITMAN, MRS. BLACKMAN, AND OTHERS, YET TO BE NAMED,
VIOLATED MY 1ST, 4TH, 5TH, 6TH, 8TH, AND 14TH AMENDMENT RIGHTS TO THE U.S. CON-
STITUTION, THE 1964, CIVIL RIGHTS ACT, THE AMERICAN WITH DISABILITIES ACT, THE
INSTUTIONALIZED PERSONS ACT., FEDERAL AND STATE HEALTH CODES, WHEN DELIBERATELY
DISCRIMINATING AGAINST A HANDICAP PERSON. THUS COMMITTING MEDICAL NEGLIGENCE,
WHEN REMOVING ME FROM MY JHCC HANDICAP CELL,MINUS MEDICAL RECOMMENDATIONS, CAUSING
TRREPAREABLE HARM AND REINJURY TO MY PERSON. ALSO, THIS WAS INTENTIONALLY DONE!

3.
Case 5:20-cv-01175-F Document1 Filed 11/20/20 Page 4 of 4

CERTIFICATE OF MAILING

 

I, DAVID E. CALLAHAN, AFFIRM, THAT ON NOVEMBER 20TH » 2020, I,
FORWARDED THE ORIGINAL AND I, COPY, OF THE ABOVE MOTION, TO THE U.S. DISTRICT
COURT, WESTERN DISTRICT OF OKLAHOMA, 200 N.W., 4TH, ST. OKLAHOMA CITY, OKLAHOMA
73102.

Jail Mah pe

RESPECTFULLY SUBMITTED,
DAVID E. CALLAHAN #196904

PERJURY STATEMENT

I, DAVID E. CALLAHAN #196904, AFFIRM THAT THE CONTENT OF THIS MOTION, IS
TRUE, AND CORRECT, TO THE BEST OF MY KNOWLEDGE & I, SWEAR UNDER OATH TO IT'S
VALIDITY, AS TRUE, DATED NOVEMBER 20TH » 2020.

ADDITIONALLY, MAY GOD, YES, AND HIS DEAR SON, JESUS, THE CHRIST, WHO DIED
FOR US ALL, BLESS YOU ALL, AT THE U.S. WESTERN DISTRICT, WESTERN DISTRICT OF
OKLAHOMA, FOR WE ARE IN THE FIGHT OF OUR LIFE, DURING THE UPCONING ELECTION,
WHEREIN, MR. TRUMP, OR PRESIDENT TRUMP, SEEKS REELECTION, AND THE PRESERVATION
OF OUR BELOVED NATION, WHICH GOD, THROUGH OUR FOUNDING FATHERS AND MOTHERS,
FOUNDED, AS WHO IS A LIGHT TO THE WHOLE WORLD - FOR FREEDOM OF EVERY KIND!!!

Led LAMY

RESPECTFULLY SUBMITTED,

DAVID E. CALLAHAN #196904
LCC P.O. BOX 260

UNIT 6N2-132,

LEXINGTON, OKLAHOMA 73051

 
